Citation Nr: 0005091	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  91-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability prior to January 1, 1999, and a rating in excess 
of 20 percent from January 1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel 


REMAND

The veteran served on active duty from July 1965 to September 
1966, and from June 1972 to October 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran's case was remanded in September 1998 
for additional development.  While the veteran's case was in 
a remand status, the evaluation for his left knee disability 
was increased to 20 percent, effective January 1, 1999.  The 
case was returned to the Board in January 2000.

In a rating decision dated in May 1999, the veteran was 
denied entitlement for service connection to a right knee 
disability as secondary to his service-connected left knee 
disability, and a left wrist disability.  The veteran was 
also denied an increased rating for his ilioinguinal nerve 
disability.  The veteran's representative filed a Brief on 
Appeal in January 2000.  As part of the Brief, the 
representative noted that the veteran wished to submit a 
notice of disagreement (NOD) for the three listed issues to 
include the left wrist disability as secondary to the 
service-connected left knee disability.  The RO has not yet 
had an opportunity to provide a statement of the case in 
response to the veteran's NOD.  This should be done.

The veteran's most recent VA orthopedic examinations of his 
left knee were performed in April and September 1999.  
Notwithstanding the veteran's complaint of left knee 
instability, neither examiner addressed whether left knee 
instability is present.  Consequently, the examination 
reports are not adequate for rating purposes.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should issue a statement 
of the case addressing the veteran's 
claims for service connection for 
right knee disability and left wrist 
disability and for an increased 
evaluation for ilioinguinal nerve 
disability.  The veteran should also 
be informed of the requirements to 
perfect an appeal with respect to 
these issues.

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to the evaluation of his left knee 
disability.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected left 
knee disability.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
instability and subluxation should 
be determined.  In reporting range 
of motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folders must 
be made available to and reviewed by 
the examining physician.

4.  Thereafter, the RO should review 
the claims folders and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
The RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether the 
components of the disability warrant 
separate evaluations and whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



